TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00890-CV


Juan A. Tellez, Appellant

v.

Robin Allen Reid and Crete Carrier Corporation, Appellees




FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
NO. C2011-0273B, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
PER CURIAM

		Juan A. Tellez filed his notice of appeal from the district court's order granting a no-evidence summary judgment in favor of appellees Robin Allen Reid and Crete Carrier Corporation.
However, the order does not reflect the date that it was signed.  Cf. Tex. R. Civ. P. 306a(2) (requiring
trial court orders to state date of signing therein).  The day and month typed on the order itself are
struck through ("SIGNED this 13th day of September 2011"), and although the order bears a
September 26, 2011 file stamp, that date precedes the trial court's October 25, 2011 docket entry and
letter to the parties stating that the motion was granted. (1)
		We therefore abate this appeal and remand this cause to the district court to
certify the date that it signed the order granting the no-evidence motion for summary judgment
in Cause No. C2011-0273B.  See id. (providing that "[i]f the date of signing is not recited in the
judgment or order, it may be shown in the record by a certificate of the judge"); see also Flores
v. Flores, No. 13-99-00570-CV, 2001 Tex. App. LEXIS 2443, at *5 n.2 (Tex. App.--Corpus Christi
Apr. 12, 2001, no pet.) (mem. op., not designated for publication) (noting prior abatement and
remand to trial court for certification of date that it signed appealed order).  The district court's
certification shall be filed with this Court as a supplemental clerk's record no later than
November 19, 2012.


Before Chief Justice Jones, Justices Pemberton and Rose
Abated
Filed:   October 18, 2012
1.   The file-stamped date also conflicts with an October 31, 2011 letter between counsel for
approval of the form of the order and the November 9, 2011 filing of a motion to enter the order.